Case: 13-15036   Date Filed: 08/20/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15036
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:11-cv-04535-AT



LAVERNE ALEXANDER-IGBANI,

                                                            Plaintiff-Appellant,

                                   versus

DEKALB COUNTY SCHOOL DISTRICT,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 20, 2014)

Before ED CARNES, Chief Judge, WILSON and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-15036     Date Filed: 08/20/2014   Page: 2 of 4


      Laverne Alexander-Igbani appeals the district court’s grant of summary

judgment to her former employer, the Dekalb County School District, on her age

discrimination claim under the Age Discrimination in Employment Act (ADEA),

29 U.S.C. § 621 et seq. The School District chose not to renew Alexander-Igbani’s

employment contract in 2010, when she was 58 years old.

                                         I.

      We review de novo a district court’s grant of summary judgment, viewing

the evidence in the light most favorable to the nonmoving party. Castleberry v.

Goldome Credit Corp., 408 F.3d 773, 785 (11th Cir. 2005). Summary judgment is

appropriate if the record evidence shows that there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a).

      The ADEA prohibits an employer from discriminating against an employee

who is 40 years old or older because of that employee’s age. See 29 U.S.C.

§§ 623(a), 631(a). We evaluate discrimination claims based on circumstantial

evidence, the kind Alexander-Igbani presented, under a version of the burden-

shifting test set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct.

1817 (1973). See Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354,

1358 (11th Cir. 1999). Under that test, the employee must first establish a prima

facie case of discrimination, at which point the employer is given an opportunity to


                                         2
              Case: 13-15036     Date Filed: 08/20/2014   Page: 3 of 4


offer nondiscriminatory reasons for the adverse action it took against the

employee. See id. at 1359–61. The employee bears the burden of proving that

those reasons are a pretext for discrimination. See id. at 1361.

      The School District gave the following nondiscriminatory reasons for not

renewing Alexander-Igbani’s employment contract:

   1. She failed to implement the co-teaching model required by the State
      of Georgia;
   2. She received negative comments and scores from those who observed
      her teaching;
   3. She failed to complete student Individualized Educational Plans;
   4. She failed to turn in her lesson plans;
   5. She lacked classroom management skills;
   6. She did not make use of the resources that had been made available
      to her to help her improve as a teacher;
   7. She did not improve her performance during the course of the school
      year;
   8. She was not present in the classroom during instructional time;
   9. She engaged in unprofessional behavior in the presence of students;
   10. She was repeatedly tardy to work.

Even assuming that Alexander-Igbani can establish a prima facie case of

discrimination, she has not shown that the School District’s reasons for its adverse

employment action are pretextual. Making that showing requires Alexander-

Igbani to demonstrate both: (1) that the School District’s stated nondiscriminatory

reasons were false; and (2) that age discrimination was the real reason for the

adverse employment action. See Brooks v. Cnty. Comm’n of Jefferson Cnty., 446
                                           3
              Case: 13-15036    Date Filed: 08/20/2014   Page: 4 of 4


F.3d 1160, 1163 (11th Cir. 2006). Alexander-Igbani has demonstrated neither.

She even admits she was chronically tardy and has not produced sufficient

evidence for a reasonable factfinder to conclude that age discrimination, not her

tardiness, motivated the School District to let her go. See Chapman v. AI Transp.,

229 F.3d 1012, 1037 (11th Cir. 2000) (“In order to avoid summary judgment, a

plaintiff must produce sufficient evidence for a reasonable factfinder to conclude

that each of the employer’s proffered nondiscriminatory reasons is pretextual.”).

And she has not pointed to any other teacher who had as many different

performance problems as she did.

      AFFIRMED.




                                         4